DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.
Allowable Subject Matter
Claims 15-20 allowed. Amended independent claim 15 includes the allowable claimed limitations of previously canceled dependent claim 22.
Response to Arguments
Applicants’ arguments filed on 03/10/2022 with respect to claims 1-14 have been fully considered but they are moot in view of the new ground(s) of rejection necessitated by Applicants’ amendment.
In re pages 9-11, Applicants state that “For a claimed invention to be obvious, the cited references as modified or combined by the examiner must disclose each and every claim element. Examiners must consider all claim limitations when determining patentability of an invention over the prior art. MPEP § 2143.03 citing Jn re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). In determining the as a whole would have been obvious. MPEP § 2141.02 citing Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983). On pages 6-30 of the Office action, Examiner rejects claims 1-21 as being obvious. Claims 1-6, 8-11, 14-17 and 21 are rejected as allegedly being rendered obvious by U.S. Pub. 2002/0087555 (“Murata”) in view of US 2019/0088158 Al (“Remo”). Claims 7, 12, 13, 18, 19, and 20 are rejected as allegedly being rendered obvious by Murata in view of Remo and US 2016/0154624 Al (“Son”). To reject a claim under 35 U.S.C. 103 is the “clear articulation” of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. See, e.g, MPEP 2143. The art of record neither anticipates nor renders obvious the claimed invention as set forth via present paper. Without conceding to the examiner’s characterizations and interpretation of the aforementioned references, Applicant hereby amends, purely to further prosecution, claims 1, 9, and 15. Claims 1 and 9 are amended to limit the “external data sources” to “a time of day, a geo-location of the system, a holiday, and a movement of the device,” removing “a type of search” and “degree of voice inflection of the individual reading aloud from the predetermined script.” By amending claims 1 and 9, the obviousness rejections over Murata in light of Remo and Son are moot since the combined references do not disclose each and every claim element. Murata comprises a microphone configured to convert sound into at least one electrical signal such as a 
(1) In response, the Examiner respectfully disagrees. For instance, Murata discloses in paragraph 7 that “As the portable telephones and other terminals have diffused, a user frequently carries an electronic book device of the above type and many other wearable devices about the user. Therefore, it is desired to improve the operability of the respective devices to be carried about in tie simultaneous usage of the functions of the respective devices and the convenience of carrying the devices. The electronic book devices have several aspects to be improved further.” Since a user frequently carries an electronic book device of the above type and many other wearable devices about the user, the user is allowed to alter the plurality of responses through the at least one of the speaker and the display based on external data sources received by the system, the external data sources correspond to one of a time of day, a geo-location of the system, a holiday, and a movement of the device. For instance, when the user moves from one place to 
On the other hand, SON discloses in paragraphs 76-77 that “The location information module 115 is generally configured to detect, calculate, derive or otherwise identify a position of the mobile terminal. As an example, the location information module 115 includes a Global Position System (GPS) module, a Wi-Fi module, or both. If desired, the location information module 115 may alternatively or additionally function with any of the other modules of the wireless communication unit 110 to obtain data related to the position of the mobile terminal. As one example, when the mobile terminal uses a GPS module, a position of the mobile terminal may be acquired using a signal sent from a GPS satellite. As another example, when the mobile terminal uses the Wi-Fi module, a position of the mobile terminal can be acquired based on information related to a wireless access point (AP) which transmits or receives a wireless signal to or from the Wi-Fi module.” And SON discloses in fig. 18 paragraphs 255-256 the following: First, the controller 180 may handle a voice, which is inputted while the display unit 151 or the bezel is not touched, as a call sound. Second, the controller 180 may handle a voice, which is inputted while the display unit 151 or the bezel is touched, as a voice for controlling the mobile terminal 100. Third, in particular, if a user inputs a voice while touching the display unit 151 or the bezel, the controller 180 may send data to a target indicated by the user voice or may record the user voice. Thus, altering a plurality of responses via speaker/display. Fourth, if a gesture input of bringing the mobile terminal to a user's ear is inputted, the  Also, see figs. 10, 26 paragraphs 202-206, 305. Since the location information module 115 is generally configured to detect, calculate, derive or otherwise identify a position of the mobile terminal and the location information module 115 may alternatively or additionally function with any of the other modules of the wireless communication unit 110 to obtain data related to the position of the mobile terminal, a movement of the mobile terminal is received by the system. Thus, the user is allowed to alter the plurality of responses through the at least one of the speaker and the display based on external data sources received by the system, the external data sources correspond to one of a time of day, a geo-location of the system, a holiday, and a movement of the device as described in the above paragraphs 76-77 and 255-256. For instance, when the user moves from one place to another, a movement of the mobile terminal is received by the system while the user carries the mobile terminal as described in the above paragraphs 76-77 and 255-256.
Therefore, from the above passages, the combination of Murata and SON discloses the newly added claimed limitations to independent claims 1 and 9.
In re page 12, Applicants state that “Dependent claims are patentable over the art of record by virtue of their dependency from an independent claim that is patentably distinguishable over the art of record. See MPEP §2143.03 (“If an independent claim is nonobvious under 35 U.S.C. [§] 103, then any claim depending therefrom is nonobvious.”). Claims 2-8 are dependent on claim 1. Claims 10-14 are dependent on claim 9. Claims 16-20 are dependent on claim 15. Since claims 1, 9 and 15 are 
(2) In response, as discussed above in (1) with respect to independent claims 1 and 9 which is also applicable to the above Applicants’ arguments, the combination of Murata and SON discloses all the claimed limitations to independent claims 1 and 9. See actual claims rejection further below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 2002/0087555 A1)(hereinafter Murata), and further in view of SON et al. (US 2016/0154624 A1)(hereinafter SON).
Re claim 1, Murata discloses a system configured to provide an interactive reading experience, the system comprising: a microphone configured to convert sound into at least one electrical signal (see ¶ 71 for a microphone configured to convert sound into at least one electrical signal (i.e. voice input unit 14 converts an analog voice signal based on the user's voice picked up by the microphone 1C to a digital signal as shown in fig. 3). It should be noted that microphone 1C converts the user's voice into electrical signal); a speaker configured to convert at least one electrical signal into sound (see ¶ 72 for a speaker configured to convert at least one electrical signal into sound (i.e. voice output unit 15 also outputs read-aloud voice data produced by the read-aloud voice producing unit 13 to the speaker 1E as shown in fig. 3). It should be noted that speaker 1E converts electrical signal into sound); a display configured to convert at least one electrical signal into one or more visual representations (see ¶ 47 for a display configured to convert at least one electrical signal into one or more visual representations (i.e. displays the contents of an electronic mail received externally as shown in fig. 3). It should be noted that display 4 converts the contents of electronic mail into visual representations); one or more processors operatively connected to the microphone, the speaker and the display (see fig. 3 for one or more processors (i.e. CPUs 2, 21, etc.) operatively connected to the microphone (i.e. microphone 1C), the speaker (i.e. speaker 1E) and the display (i.e. display 4)); and one or more memories operatively coupled to the one or more processors and comprising computer readable instructions stored thereon which, when executed by at least one of the one or more processors, causes the one or more processors (see ¶ 44 for one or more memories (i.e. ROMs 6, 25, RAM 7, RAM 24, etc. as shown in fig. 3) operatively coupled to the one or more processors (i.e. CPUs 2, 21, etc. as shown in fig. 3) and comprising computer readable instructions stored thereon which, when executed by at least one of the one or more processors (i.e. CPUs 2, 21, etc. as shown in fig. 3), causes the one or more processors (i.e. CPUs 2, 21, etc. as shown in fig. 3)) to: receive a plurality of distinct audible cues through the microphone, the plurality of distinct audible cues emanating from an individual reading aloud from a predetermined script (see ¶s 34-35, 75, 82-83 for receive a plurality of distinct audible cues through the microphone (i.e. microphone 1C as shown in fig. 3), the plurality of distinct audible cues emanating from an individual reading aloud from a predetermined script (i.e. wearable device 20 receives voice data (including telephone call voice data and book reading aloud voice data) wirelessly from the electronic book device 1 as described in fig. 3 paragraph 33). It should be noted that voice data includes plurality distinct audible cues. Also, see fig. 12 paragraphs 135-139); produce a plurality of responses through at least one of the speaker and display, each response of the plurality of responses being based on one of the plurality of audible cues (see ¶s 35, 75 for produce a plurality of responses through at least one of the speaker (i.e. speaker 1E as shown in fig. 3) and display (i.e. display 4 as shown in fig. 3), each response of the plurality of responses being based on one of the plurality of audible cues (i.e. electronic book device 1 displays on the display unit 4 letter and image data contained in the book data selected by a user at the input unit 3, converts the letter data into voice data (text voice synthesis) and audibly outputs the voice data from the speaker 1E provided on the device 1 as described in fig. 3 paragraph 36). It should be noted that voice data includes plurality distinct audible cues. Also, see fig. 12 paragraphs 135-139), and alter the plurality of responses through the at least one of the speaker and the (see ¶s 35-36, 75 for alter the plurality of responses through the at least one of the speaker (i.e. speaker 1E as shown in fig. 3) and the display (i.e. display 4 as shown in fig. 3) based on external data sources received by the system, the external data sources correspond to one of a time of day, a geo-location of the system, a holiday, and a movement of the device (i.e. as the portable telephones and other terminals have diffused, a user frequently carries an electronic book device of the above type and many other wearable devices about the user. Therefore, it is desired to improve the operability of the respective devices to be carried about in tie simultaneous usage of the functions of the respective devices and the convenience of carrying the devices. The electronic book devices have several aspects to be improved further as described in paragraph 7. Since a user frequently carries an electronic book device of the above type and many other wearable devices about the user, the user is allowed to alter the plurality of responses through the at least one of the speaker and the display based on external data sources received by the system, the external data sources correspond to one of a time of day, a geo-location of the system, a holiday, and a movement of the device. For instance, when the user moves from one place to another, a movement of the device is received by the system while the user carries the electronic book device). Also, see fig. 12 paragraphs 135-139)
Murata fails to explicitly teach and alter the plurality of responses through the at least one of the speaker and the display based on external data sources received by the (see figs. 10, 26 ¶s 202-206, 305 for alter the plurality of responses through the at least one of the speaker (i.e. speaker as described in fig. 1 paragraph 127) and the display (i.e. display unit 151 as described in fig. 1 paragraph 126) based on external data sources received by the system, the external data sources correspond to one of a time of day, a geo-location of the system, a holiday, and a movement of the device (i.e. the location information module 115 is generally configured to detect, calculate, derive or otherwise identify a position of the mobile terminal. As an example, the location information module 115 includes a Global Position System (GPS) module, a Wi-Fi module, or both. If desired, the location information module 115 may alternatively or additionally function with any of the other modules of the wireless communication unit 110 to obtain data related to the position of the mobile terminal. As one example, when the mobile terminal uses a GPS module, a position of the mobile terminal may be acquired using a signal sent from a GPS satellite. As another example, when the mobile terminal uses the Wi-Fi module, a position of the mobile terminal can be acquired based on information related to a wireless access point (AP) which transmits or receives a wireless signal to or from the Wi-Fi module as described in paragraphs 76-77). Since the location information module 115 is generally configured to detect, calculate, derive or otherwise identify a position of the mobile terminal and the location information module 115 may alternatively or additionally function with any of the other modules of the wireless communication unit 110 to obtain data related to the position of the mobile terminal, a movement of the mobile terminal is received by the system. Thus, the user is allowed to alter the plurality of responses through the at least one of the speaker and the display based on external data sources received by the system, the external data sources correspond to one of a time of day, a geo-location of the system, a holiday, and a movement of the device. For instance, when the user moves from one place to another, a movement of the mobile terminal is received by the system while the user carries the mobile terminal). Also, see fig. 18 paragraphs 255-256)
Therefore, taking the combined teachings of Murata and SON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (response) into the system of Murata as taught by SON.
One will be motivated to incorporate the above feature into the system of Murata as taught by SON for the benefit of having a controller 180 that may control an audio data, which is converted from a content of an event occurring in a mobile terminal by TTS, to be outputted when a gesture input of bringing the mobile terminal to a user's ear is inputted in order to ease the processing time and have a user friendly interaction (see fig. 18 ¶ 256)
Re claim 2, the combination of Murata and SON as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Murata (see ¶s 35, 75 for the plurality of responses are serially manifested through at least one of the speaker (i.e. speaker 1E as shown in fig. 3) and display (i.e. electronic book device 1 displays on the display unit 4 letter and image data contained in the book data selected by a user at the input unit 3, converts the letter data into voice data (text voice synthesis) and audibly outputs the voice data from the speaker 1E provided on the device 1 as described in fig. 3 paragraph 36). It should be noted that voice data includes plurality of responses. Also, see fig. 12 paragraphs 135-139)
Re claim 3, the combination of Murata and SON as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Murata wherein, when executed by at least one of the one or more processors, the one or more memories causes the one or more processors (see ¶ 44 for executed by at least one of the one or more processors (i.e. CPUs 2, 21, etc. as shown in fig. 3), the one or more memories (i.e. ROMs 6, 25, RAM 7, RAM 24, etc. as shown in fig. 3) causes the one or more processors (i.e. CPUs 2, 21, etc. as shown in fig. 3)) to: receive data other than the plurality of audible cues, the data including information generated from at least one of a Global Positioning System (GPS) locator, a motion sensor, a clock and a calendar (see ¶ 34 for receive data other than the plurality of audible cues, the data including information generated from at least one of a Global Positioning System (GPS) locator, a motion sensor, a clock and a calendar (i.e. the electronic book device 1 displays calendar information such as the present date/time on the display unit 4 as described in paragraph 40)); and produce one or (see ¶s 35, 75 for produce one or more responses based on the data, wherein at least one of the one or more responses based on the data is distinct from each of the plurality of responses based on the plurality of audible cues (i.e. electronic book device 1 displays on the display unit 4 letter and image data contained in the book data selected by a user at the input unit 3, converts the letter data into voice data (text voice synthesis) and audibly outputs the voice data from the speaker 1E provided on the device 1 as described in fig. 3 paragraph 36). It should be noted that voice data includes plurality of responses based on the plurality of audible cues. Also, see fig. 12 paragraphs 135-139)
Re claim 4, the combination of Murata and SON as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Murata wherein the plurality of audible cues includes at least one sound, word, phrase, and sentence (see ¶s 50, 52, 139 for the plurality of audible cues includes at least one sound, word, phrase, and sentence (i.e. the read-aloud or reciting voice reproducing data includes data on types of books such as cartoon or comic books and novels, data on sound effects lasts, sounds of wind) to be reproduced, and a reciter voice table that has recorded voice types of famous persons, voice actors/actresses, etc., as reciters as described in paragraph 35))
Re claim 5, the combination of Murata and SON as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Murata wherein the plurality of responses includes at least one of (i) an image on the display, (see ¶s 39, 41, 75, 118 for the plurality of responses includes at least one of (i) an image on the display, (ii) an animation on the display, (iii) a sound emanating from the speaker, (iv) vibration, (v) shaking, and (vi) flashing lights (i.e. the electronic book device 1 displays on the display unit 4 the images of the characters 402 and 403 of the received book data as described in fig. 10 paragraph 119))
Re claim 6, the combination of Murata and SON as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Murata wherein the predetermined script is one of a book, a magazine, a publication and a website (see ¶ 35 for the predetermined script is one of a book, a magazine, a publication and a website)
Re claim 7, the combination of Murata and SON as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Murata being operatively connected to the one or more processors, wherein, when executed by at least one of the one or more processors, the one or more memories causes the one or more processors (see ¶ 44 for being operatively connected to the one or more processors, wherein, when executed by at least one of the one or more processors (i.e. CPUs 2, 21, etc. as shown in fig. 3), the one or more memories (i.e. ROMs 6, 25, RAM 7, RAM 24, etc. as shown in fig. 3) causes the one or more processors (i.e. CPUs 2, 21, etc. as shown in fig. 3)) 
Murata fails to explicitly teach further comprising: a camera configured to record or capture one or more images or videos, the camera to: receive one or more visual (see ¶ 78 for a camera configured to record or capture one or more images or videos, the camera (i.e. cameras 121 may process image frames of still pictures or video obtained by image sensors in a video or image capture mode as shown in fig. 1)): receive one or more visual cues from an external environment around an electronic device (see ¶s 177-178 for receive one or more visual cues from an external environment around an electronic device (i.e. a sensing signal generated from the sensing unit 140 to indicate that the mobile terminal has been lifted to a top from a bottom and a sensing signal generated from the sensing unit 140 to indicate that an object proximate to the mobile terminal has been detected as described in fig. 6 paragraph 176)); and produce one or more responses through at least one of the speaker and display, each of the one or more responses being based on the one or more visual cues (see ¶ 176-177 for produce one or more responses through at least one of the speaker (i.e. speaker as described in fig. 1 paragraph 127) and display (i.e. display unit 151 as described in fig. 1 paragraph 126), each of the one or more responses being based on the one or more visual cues (i.e. based on a sensing signal generated from the sensing unit 140 to indicate that the mobile terminal has been lifted to a top from a bottom and an information indicating whether a user's mouth or eye is detected from an image captured by a camera, the controller 180 may determine whether a preset gesture is inputted. For instance, if a sensing signal indicating that the mobile terminal has been moved from a bottom to a top is generated, the controller 180 activates a camera and is then able to photograph a surrounding environment through the activated camera as described in fig. 6 paragraph 178))
Therefore, taking the combined teachings of Murata and SON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (response) into the system of Murata as taught by SON.
One will be motivated to incorporate the above feature into the system of Murata as taught by SON for the benefit of having a controller 180 that may determine whether a preset gesture is inputted based on a sensing signal generated from the sensing unit 140 to indicate that the mobile terminal has been lifted to a top from a bottom and an information indicating whether a user's mouth or eye is detected from an image captured by a camera in order to ease the processing time when determining whether a preset gesture is inputted based on a sensing signal generated from the sensing unit 140 (see fig. 1 ¶ 178)
Re claim 8, the combination of Murata and SON as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Murata wherein consecutive, complete readings of the predetermined script result in different responses (see ¶s 133-146 for consecutive, complete readings of the predetermined script result in different responses (i.e. when the CPU 2 determines that all the pages have been read aloud or reproduced (YES in step D14), it terminates the reading-aloud or reproducing process as described in figs. 9, 12 paragraph 147))
Re claim 9, Murata discloses a non-transitory computer-readable medium having computer-readable code stored thereon that, when executed by one or more computing devices, causes the one or more computing devices to: receive, by at least one of the one or more computing devices, a first audible cue from an individual reading aloud from a predetermined script (see ¶s 34-35, 75, 82-83 for receive, by at least one of the one or more computing devices (i.e. one of the one or more computing devices as described in fig. 1 paragraph 37), a first audible cue from an individual reading aloud from a predetermined script (i.e. wearable device 20 receives voice data (including telephone call voice data and book reading aloud voice data) wirelessly from the electronic book device 1 as described in fig. 3 paragraph 33). It should be noted that voice data includes plurality distinct audible cues. Also, see fig. 12 paragraphs 135-139); produce, by at least one of the one or more computing devices, a first response through an electronic device based on the first audible cue (see ¶s 35, 75 for produce, by at least one of the one or more computing devices (i.e. one of the one or more computing devices as described in fig. 1 paragraph 37), a first response through an electronic device based on the first audible cue (i.e. electronic book device 1 displays on the display unit 4 letter and image data contained in the book data selected by a user at the input unit 3, converts the letter data into voice data (text voice synthesis) and audibly outputs the voice data from the speaker 1E provided on the device 1 as described in fig. 3 paragraph 36). It should be noted that voice data includes plurality distinct audible cues. Also, see fig. 12 paragraphs 135-139); receive, by at least one of the one or more computing devices, a second audible cue from the individual reading aloud (see ¶s 34-35, 75, 82-83 for receive, by at least one of the one or more computing devices (i.e. one of the one or more computing devices as described in fig. 1 paragraph 37), a second audible cue from the individual reading aloud from a predetermined script, the second audible cue being different than the first audible cue, the second audible cue received after receipt of the first audible cue (i.e. wearable device 20 receives voice data (including telephone call voice data and book reading aloud voice data) wirelessly from the electronic book device 1 as described in fig. 3 paragraph 33). It should be noted that voice data includes plurality distinct audible cues. Also, see fig. 12 paragraphs 135-139); produce, by at least one of the one or more computing devices, a second response through the electronic device based on the second audible cue, the second response being different than the first response (see ¶s 35, 75 for produce, by at least one of the one or more computing devices (i.e. one of the one or more computing devices as described in fig. 1 paragraph 37), a second response through the electronic device based on the second audible cue, the second response being different than the first response (i.e. electronic book device 1 displays on the display unit 4 letter and image data contained in the book data selected by a user at the input unit 3, converts the letter data into voice data (text voice synthesis) and audibly outputs the voice data from the speaker 1E provided on the device 1 as described in fig. 3 paragraph 36). It should be noted that voice data includes plurality distinct audible cues. Also, see fig. 12 paragraphs 135-139); and alter the second (see ¶s 35-36, 75 for alter the second response through at least one of a speaker (i.e. speaker 1E as shown in fig. 3) and a display (i.e. display 4 as shown in fig. 3) of the electronic device based on external data sources, the external data sources correspond to one of a time of day, a geo-location of the electronic device, a holiday, and a movement of the device (i.e. as the portable telephones and other terminals have diffused, a user frequently carries an electronic book device of the above type and many other wearable devices about the user. Therefore, it is desired to improve the operability of the respective devices to be carried about in tie simultaneous usage of the functions of the respective devices and the convenience of carrying the devices. The electronic book devices have several aspects to be improved further as described in paragraph 7. Since a user frequently carries an electronic book device of the above type and many other wearable devices about the user, the user is allowed to alter the plurality of responses through the at least one of the speaker and the display based on external data sources received by the system, the external data sources correspond to one of a time of day, a geo-location of the system, a holiday, and a movement of the device. For instance, when the user moves from one place to another, a movement of the device is received by the system while the user carries the electronic book device). Also, see fig. 12 paragraphs 135-139)
(see figs. 10, 26 ¶s 202-206, 305 for alter the second response through at least one of a speaker (i.e. speaker as described in fig. 1 paragraph 127) and a display (i.e. display unit 151 as described in fig. 1 paragraph 126) of the electronic device based on external data sources, the external data sources correspond to one of a time of day, a geo-location of the electronic device, a holiday, and a movement of the device (i.e. the location information module 115 is generally configured to detect, calculate, derive or otherwise identify a position of the mobile terminal. As an example, the location information module 115 includes a Global Position System (GPS) module, a Wi-Fi module, or both. If desired, the location information module 115 may alternatively or additionally function with any of the other modules of the wireless communication unit 110 to obtain data related to the position of the mobile terminal. As one example, when the mobile terminal uses a GPS module, a position of the mobile terminal may be acquired using a signal sent from a GPS satellite. As another example, when the mobile terminal uses the Wi-Fi module, a position of the mobile terminal can be acquired based on information related to a wireless access point (AP) which transmits or receives a wireless signal to or from the Wi-Fi module as described in paragraphs 76-77). Since the location information module 115 is generally configured to detect, calculate, derive or otherwise identify a position of the mobile terminal and the location information module 115 may alternatively or additionally function with any of the other modules of the wireless communication unit 110 to obtain data related to the position of the mobile terminal, a movement of the mobile terminal is received by the system. Thus, the user is allowed to alter the plurality of responses through the at least one of the speaker and the display based on external data sources received by the system, the external data sources correspond to one of a time of day, a geo-location of the system, a holiday, and a movement of the device. For instance, when the user moves from one place to another, a movement of the mobile terminal is received by the system while the user carries the mobile terminal). Also, see fig. 18 paragraphs 255-256)
Therefore, taking the combined teachings of Murata and SON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (response) into the system of Murata as taught by SON.
One will be motivated to incorporate the above feature into the system of Murata as taught by SON for the benefit of having a controller 180 that may control an audio data, which is converted from a content of an event occurring in a mobile terminal by TTS, to be outputted when a gesture input of bringing the mobile terminal to a user's ear is inputted in order to ease the processing time and have a user friendly interaction (see fig. 18 ¶ 256)
Re claim 10, the combination of Murata and SON as discussed in claim 9 above discloses all the claim limitations with additional claimed feature taught by Murata wherein the first response includes one or more first images or animations being shown on the display of the electronic device, and wherein the second response includes one or more second images or animations being shown on the display of the electronic device (see ¶s 35, 75, 118 for the first response includes one or more first images or animations being shown on the display of the electronic device, and wherein the second response includes one or more second images or animations being shown on the display of the electronic device (i.e. the electronic book device 1 displays on the display unit 4 the images of the characters 402 and 403 of the received book data as described in fig. 10 paragraph 119). It should be noted that the display shows a plurality of responses. Also, see fig. 12 paragraphs 135-139)
Re claim 11, the combination of Murata and SON as discussed in claim 9 above discloses all the claim limitations with additional claimed feature taught by Murata wherein the first response is one or more first sounds being played from the speaker of the electronic device, and wherein the second response includes one or more second sounds being played from the speaker of the electronic device (see ¶s 35, 75 for the first response is one or more first sounds being played from the speaker (i.e. speaker 1E as shown in fig. 3) of the electronic device, and wherein the second response includes one or more second sounds being played from the speaker of the electronic device (i.e. electronic book device 1 displays on the display unit 4 letter and image data contained in the book data selected by a user at the input unit 3, converts the letter data into voice data (text voice synthesis) and audibly outputs the voice data from the speaker 1E provided on the device 1 as described in fig. 3 paragraph 36). It should be noted that voice data includes plurality of responses. Also, see fig. 12 paragraphs 135-139)
Re claim 12, the combination of Murata and SON as discussed in claim 9 above discloses all the claim limitations with additional claimed feature taught by Murata wherein, when executed by the one or more computing devices, causes the one or more computing devices (i.e. the one or more computing devices as described in fig. 1 paragraph 37)
Murata fails to explicitly teach to: receive data other than the one or more audible cues, the data including information from at least one of a Global Positioning System (GPS) locator, a motion sensor, and a clock; and produce one or more third responses based on the data. However, the reference of SON explicitly teaches to: receive data other than the one or more audible cues, the data including information from at least one of a Global Positioning System (GPS) locator, a motion sensor, and a clock (see fig. 10 ¶s 202-206 receive data other than the one or more audible cues, the data including information from at least one of a Global Positioning System (GPS) locator, a motion sensor, and a clock (i.e. Global Positioning System (GPS) locator and motion sensor as described in fig. 1 paragraphs 76-77); and produce one or more third responses based on the data (see fig. 10 ¶s 202-206 for produce one or more third responses based on the data (i.e. sensing unit 140 can generate a sensing signal indicating that a movement of the mobile terminal has been detected and a sensing signal indicating that an object (e.g., a user's face, etc.) proximate to the mobile terminal has been detected as shown in fig. 1 paragraph 162))
Therefore, taking the combined teachings of Murata and SON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (response) into the system of Murata as taught by SON.
One will be motivated to incorporate the above feature into the system of Murata as taught by SON for the benefit of sending a data indicated by a pointer to a target indicated by a user voice in response to a preset gesture input, while the display unit 151 is touched with the pointer, if a user's voice input is received, the controller 180 can send a location information indicated by the marker 1010 to a target indicated by the user's voice input in order to have a user friendly interaction when sending a data indicated by a pointer to a target indicated by a user voice in response to a preset gesture input (see fig. 10 ¶ 202)
Re claim 13, the combination of Murata and SON as discussed in claim 12 above discloses all the claimed limitations but fails to explicitly teach wherein the one or more data sources include at least one Global Positioning System (GPS) locator, a motion sensor, and a clock. However, the reference of SON explicitly teaches wherein the one or more data sources include at least one Global Positioning System (GPS) locator, a motion sensor, and a clock (see ¶s 76-77 for the one or more data sources include at least one Global Positioning System (GPS) locator, a motion sensor, and a clock)
 would have been obvious before the effective filing date of the claimed invention to incorporate this feature (GPS) into the system of Murata as taught by SON.
One will be motivated to incorporate the above feature into the system of Murata as taught by SON for the benefit of having a location information module 115 that is generally configured to detect, calculate, derive or otherwise identify a position of the mobile terminal, wherein the location information module 115 includes a Global Position System (GPS) module, a Wi-Fi module, or both, wherein if desired, the location information module 115 may alternatively or additionally function with any of the other modules of the wireless communication unit 110 to obtain data related to the position of the mobile terminal in order to improve efficiency when identifying a position of the mobile terminal (see fig. 1 ¶ 76)
Re claim 14, the combination of Murata and SON as discussed in claim 9 above discloses all the claim limitations with additional claimed feature taught by Murata wherein the one or more audible cues include at least one of sounds, words, phrases, and sentences (see ¶s 50, 52, 139 for the one or more audible cues include at least one of sounds, words, phrases, and sentences (i.e. the read-aloud or reciting voice reproducing data includes data on types of books such as cartoon or comic books and novels, data on sound effects lasts, sounds of wind) to be reproduced, and a reciter voice table that has recorded voice types of famous persons, voice actors/actresses, etc., as reciters as described in paragraph 35))





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/22/2022
/JOSE M. MESA/
Examiner
Art Unit 2484